Exhibit 10.2

 

Execution Version

 

AMENDMENT NO. 1 TO STOCK PURCHASE AGREEMENT

 

AMENDMENT NO. 1 (this “Amendment”), dated as of May 3, 2010, to the Stock
Purchase Agreement, dated as of March 31, 2010 (the “Agreement”), by and between
General Growth Properties, Inc., a Delaware corporation (“GGP”), and Pershing
Square Capital Management, L.P. (“PSCM”), on behalf of Pershing Square, L.P., a
Delaware limited partnership, Pershing Square II, L.P., a Delaware limited
partnership, Pershing Square International, Ltd. a Cayman Islands exempted
company and Pershing Square International V, Ltd., a Cayman Islands exempted
company, (each, except PSCM, together with its permitted nominees and assigns, a
“Purchaser”).  All capitalized terms used in this Amendment which are not herein
defined shall have the same meanings ascribed to them in the Agreement (as
defined herein).

 

WHEREAS, Section 13.8 of the Agreement provides for the amendment of the
Agreement in accordance with the terms set forth therein.

 

WHEREAS, on May 3, 2010, the Company entered into an amendment to the Fairholme
Agreement in the form attached hereto as Exhibit A with the Fairholme
Purchasers;

 

WHEREAS, on May 3, 2010, the Company entered into an amendment to the Brookfield
Agreement in the form attached hereto as Exhibit B with the Brookfield Investor;

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises, and of the covenants and
agreements set forth herein, the parties agree as follows:

 

1.               Amendment of Exhibit A.  Exhibit A to the Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit C to this
Amendment.

 

2.               Amendment of Exhibit B.  Exhibit B to the Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit D to this
Amendment.

 

3.               Amendment of Exhibit G.  Exhibit G to the Agreement is hereby
amended and restated in its entirety to read as set forth in Exhibit E to this
Amendment.

 

4.               Amendment to Section 1.1(e).  Section 1.1(e) of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“The obligations of each Purchaser hereunder shall be determined as follows:
PSCM will deliver written notice to the Company on or before the 20th day
following execution of this Agreement wherein PSCM will designate the “GGP Pro
Rata Share” and the “GGO Pro Rata Share” for each Purchaser; provided that the
aggregate GGP Pro Rata Share of the Purchasers shall equal the quotient of

 

--------------------------------------------------------------------------------


 

1.0 divided by 3.5 and the aggregate GGO Pro Rata Share of the Purchasers shall
equal 50%.  If PSCM fails to make such allocations to Purchasers that are
reasonably creditworthy in light of the allocation, each Purchaser (other than
Pershing Square International, Ltd. and Pershing Square International V, Ltd.)
will be bound jointly and severally hereby, and Pershing Square International
Ltd. and Pershing Square International V, Ltd. shall unconditionally guarantee
the performance hereunder of the other Purchasers.”

 

5.               Amendment to Section 1.4.  Section 1.4 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Company Election to Replace Certain Shares; Company Election to Reserve and
Repurchase Certain Shares.

 

(a) In the event that the Company has sold, or has binding commitments to sell
on or prior to the Effective Date, Permitted Replacement Shares, the Company may
elect by written notice to each Purchaser to reduce the Total Purchase Amount by
all or any portion of the number of such Permitted Replacement Shares as the
Company may determine in its discretion; provided, that the Total Purchase
Amount shall not be less than 190,000,000.  No election by the Company under
this Section 1.4(a) shall be effective unless received by each Purchaser on or
prior to the date of notice of the time fixed for the hearing to approve the
Confirmation Order under Bankruptcy Rule 2002.  Any election by the Company
under this Section 1.4(a) shall be binding and irrevocable.

 

(b)  If the Plan as confirmed provides for the commencement on or about the
Effective Date of a broadly distributed public offering of Permitted Replacement
Shares on terms and conditions and with one or more underwriters and a plan of
distribution, the Company may elect by written notice to each Purchaser on or
prior to the date of notice of the time fixed for the hearing to approve the
Confirmation Order under Bankruptcy Rule 2002 to specify a number of Shares to
be purchased by the Purchasers at Closing as Shares to be subject to repurchase
after Closing pursuant to this Section 1.4(b) (the “Reserved Shares”); provided,
that the excess of (i) its GGP Pro Rata Share of the Total Purchase Amount minus
(ii) the Reserved Shares shall not be less than its GGP Pro Rata Share of
190,000,000.  If the Company elects to designate any Reserved Shares, the
Company shall pay to each Purchaser in cash on the Effective Date an amount
equal to $0.25 per Reserved Share.  Upon payment of such amount, the Company
shall thereafter have the right to elect by written notice to each Purchaser (a
“Repurchase Notice”) on or prior to the 25th day after the Effective Date (or,
if not a Business Day, the next Business Day) to repurchase from each Purchaser
a number of Shares equal to such Purchaser’s GGP Pro Rata Share of the greater
of (x) the aggregate amount of Permitted Replacement Capital Shares sold by the
Company in such public offering and (y) the Reserved Shares.  The purchase price
for any repurchased Shares shall be $10.00 per Share, payable in cash in
immediately available funds against delivery of the repurchased Reserved Shares

 

2

--------------------------------------------------------------------------------


 

on a settlement date determined by the Company and each Purchaser and not later
than the date that is 30 days after the Effective Date. Any Repurchase Notice
under this Section 1.4(b) shall, when taken together with this Agreement,
constitute a binding offer and acceptance and be irrevocable.”

 

6.               Amendments to Section 2.1(a).  Section 2.1(a) of the Agreement
is hereby amended and restated in its entirety to read as follows:

 

“On or prior to the Effective Date, the Company shall incorporate GGO with
issued and outstanding capital stock consisting of at least the GGO Common Share
Amount of shares of common stock (the “GGO Common Stock”), designate an employee
of the Company familiar with the Identified Assets and reasonably acceptable to
each Purchaser to serve as a representative of GGO (the “GGO Representative”)
and shall contribute to GGO (directly or indirectly) the assets (and/or equity
interests related thereto) set forth in Exhibit E hereto and have GGO assume
directly or indirectly the associated liabilities (the “Identified Assets”);
provided, however, that to the extent the Company is prohibited by Law from
contributing one or more of the Identified Assets to GGO or the contribution
thereof would breach or give rise to a default under any Contract, agreement or
instrument that would, in the good faith judgment of the Company in consultation
with the GGO Representative, impair in any material respect the value of the
relevant Identified Asset or give rise to additional liability (other than
liability that would not, in the aggregate, be material) on the part of GGO or
the Company or a Subsidiary of the Company, the Company shall (i) to the extent
not prohibited by Law or would not give rise to such a default, take such action
or cause to be taken such other actions in order to place GGO, insofar as
reasonably possible, in the same economic position as if such Identified Asset
had been transferred as contemplated hereby and so that, insofar as reasonably
possible, substantially all the benefits and burdens (including all obligations
thereunder but excluding any obligations that arise out of the transfer of the
Identified Asset to the extent included in Permitted Claims) relating to such
Identified Asset, including possession, use, risk of loss, potential for gain
and control of such Identified Asset, are to inure from and after the Closing to
GGO (provided that as soon as a consent for the contribution of an Identified
Asset is obtained or the contractual impediment is removed or no longer applies,
the applicable Identified Asset shall be promptly contributed to GGO), or
(ii) to the extent the actions contemplated by clause (i) are not possible
without resulting in a material and adverse effect on the Company and its
Subsidiaries (as reasonably determined by the Company in consultation with the
GGO Representative), contribute other assets, with the consent of each Purchaser
(which such Purchaser shall not unreasonably withhold, condition or delay),
having an economically equivalent value and related financial impact on the
Company (in each case, as reasonably agreed by each Purchaser and the Company in
consultation with the GGO Representative) to the Identified Asset not so
contributed.”

 

3

--------------------------------------------------------------------------------


 

7.               Amendment to Section 2.1(e).  The first sentence of
Section 2.1(e) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“With respect to the Columbia Master Planned Community (the “CMPC”), it is the
intention of the parties that office and mall assets currently producing any
material amount of income at the CMPC (including any associated right of access
to parking spaces) will be retained by the Company and the remaining non-income
producing assets at the CMPC will be transferred to GGO (including rights to
develop and/or redevelop (as appropriate) the remainder of the CMPC).”

 

8.               Amendments to Section 5.2.  Section 5.2 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Warrants, New Warrants and GGO Warrants.  Within one Business Day of the date
of the entry of the Approval Order, the Company and the warrant agent shall
execute and deliver the warrant and registration rights agreement in the form
attached hereto as Exhibit G (with only such changes thereto as may be
reasonably requested by the warrant agent and reasonably approved by each
Purchaser) (the “Warrant Agreement”) pursuant to which there will be issued to
PSCM 17,142,857 warrants (the “Warrants”) each of which, when issued, delivered
and vested in accordance with the terms of the Warrant Agreement, will entitle
the holder to purchase one (1) share of Common Stock at an initial price of
$15.00 per share subject to adjustment as provided in the Warrant Agreement. 
The Warrant Agreement shall provide that the Warrants shall vest in accordance
with Section 2.2(b) and Schedule A of the Warrant Agreement.  For the avoidance
of doubt, Warrants that have not vested may not be exercised.  The Plan shall
provide that upon the Effective Date, the Warrants, regardless of whether or not
vested, shall be cancelled for no consideration.  The Plan shall also provide
that there shall be issued to each Purchaser pro rata in accordance with the
number of shares of New Common Stock or GGO Common Stock, as the case may be,
purchased, an aggregate of  (i) 17,142,857 fully vested warrants (the “New
Warrants”) each of which entitles the holder to purchase one (1) share of New
Common Stock at an initial purchase price of $10.50 per share subject to
adjustment as provided in the underlying warrant agreement and (ii) 20,000,000
fully vested warrants (the “GGO Warrants”) each of which entitles the holder to
purchase one (1) share of GGO Common Stock at a price of $5.00 per share subject
to adjustment as provided in the underlying warrant agreement, each in
accordance with the terms set forth in a warrant and registration rights
agreement with terms substantially similar to the terms set forth in the Warrant
Agreement, except that the expiration date for each New Warrant and GGO Warrant
shall be the seventh year anniversary of the date on which such warrants are
issued.  PSCM, in its sole discretion, may designate that some or all of the New
Warrants or GGO Warrants be issued in the name of, and delivered to, any member
of the Purchaser Group in accordance with and subject to the Designation
Conditions.”

 

4

--------------------------------------------------------------------------------


 

9.               Amendment to Section 5.9(a)(i).  The third sentence of
Section 5.9(a)(i) of the Agreement is hereby amended to replace “Section 5.9(b)”
therein with “Section 5.9(a)(ii)”.

 

10.         Amendments to Section 5.14.  Section 5.14 of the Agreement is hereby
amended by adding at the end thereof the following new paragraph (e):

 

“(e) Newco (as defined in Exhibit B) will be formed by the Operating Partnership
solely for the purpose of engaging in the transactions contemplated by this
Agreement, including Exhibit B  and Capital Raising Activities permitted
pursuant to this Agreement.  Prior to the Closing, Newco will not engage in any
business activity, nor conduct its operations, other than as contemplated by
this Agreement (which, for greater certainty, shall include Capital Raising
Activities permitted pursuant to this Agreement).”

 

11.         Amendments to Section 5.16(d).  Section 5.16(d) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“(d)  It is the intention of the parties that any Reserve should not alter the
intended allocation of value between GGO and the Company as Claims are resolved
over time.  Accordingly, the Plan shall provide that, if a GGO Promissory Note
is required to be issued at Closing and there is a Reserve Surplus Amount as of
the end of any fiscal quarter prior to the maturity of the GGO Promissory Note,
then the principal amount of the GGO Promissory Note shall be reduced, but not
below zero, by (i) if and to the extent that such Reserve Surplus Amount as of
such date is less than or equal to the Net Debt Surplus Amount, 80% of the
Reserve Surplus Amount, and otherwise (ii) 100% of an amount equal to the
Reserve Surplus Amount; provided, however, that because this calculation may be
undertaken on a periodic basis, for purposes of clauses (i) and (ii), no portion
of the Reserve Surplus Amount shall be utilized to reduce the amount of the GGO
Promissory Note if it has been previously utilized for such purpose.  In the
event that any party requests an equitable adjustment to this formula, the other
parties shall consider the request in good faith.”

 

12.         Amendment to Section 6.4.  Section 6.4 of the Agreement is hereby
amended by inserting at the end thereof the following:

 

“The Plan shall provide that in addition to the covenants provided in the
Non-Control Agreement, at the time of an underwritten offering of equity or
convertible securities by the Company on or prior to the 30th day after the
Effective Date, each Purchaser and the other members of the Purchaser Group will
enter into a customary ‘lock-up’ agreement with respect to third-party sales of
New Common Stock for a period of time not to exceed 120 days to the extent

 

5

--------------------------------------------------------------------------------


 

reasonably requested by the managing underwriter in connection with such
offering.”

 

13.         Amendments to Article VI.  Article VI of the Agreement is hereby
amended by adding at the end thereof the following new sections:

 

“SECTION 6.8.  [Intentionally Omitted.]”

 

“SECTION 6.9.   Additional Backstops.

 

(a)           The Company may, at its option, include in the Plan an offering
(the “GGP Backstop Rights Offering”) to its then-existing holders of Common
Stock of rights to purchase New Common Stock on the Effective Date in an amount
sufficient to yield to the Company aggregate net proceeds on the Effective Date
of up to $500,000,000 or such lesser amount as the Company may determine (the
“GGP Backstop Rights Offering Amount”).  In connection with the GGP Backstop
Rights Offering:

 

(i)            Each Purchaser and the Brookfield Investor (together with the
Purchaser, the “Backstop Investors”) and the Company shall appoint a
mutually-acceptable and internationally-recognized investment bank to act as
bookrunning dealer-manager for the GGP Backstop Rights Offering (the “Dealer
Manager”) pursuant to such arrangements as they may mutually agree;

 

(ii)           the Dealer Manager will, no later than the fifth business day in
advance of the commencement of the solicitation of votes on the Plan and
offering of rights in the GGP Backstop Rights Offering (which shall not be
longer than 60 days), recommend in writing to the Backstop Investors and the
Company the number of shares of New Common Stock that may be purchased for each
share of Common Stock , the subscription price of such purchase and the other
terms for the rights offering that the Dealer Manager determines are reasonably
likely to yield committed proceeds to the Company at the Effective Date equal to
the GGP Backstop Rights Offering Amount (it being understood that the Dealer
Manager will have no liability if it is later determined that its good faith
determination was erroneous);

 

(iii)          the Backstop Investors agree, severally but not jointly and
severally, to subscribe, or cause one or more designees to subscribe, for New
Common Stock on a pro rata basis to the extent rights are declined by holders of
Common Stock, subject to the subscription rights among the Backstop Investors
set forth in clause (iv);

 

(iv)          the Backstop Investors will have subscription rights in any such
offering allowing them to maintain their respective proportionate pro forma New
Common Stock-equivalent interests on a Fully Diluted Basis with the effect that
the Backstop Investors will be assured of the ability to acquire such number of

 

6

--------------------------------------------------------------------------------


 

shares of New Common Stock as would have been available to them pursuant to
Section 5.9 had the GGP Backstop Rights Offering been made after the Closing;

 

(v)           the Backstop Investors will receive aggregate compensation in the
form of New Common Stock (whether or not the backstop commitments are utilized)
with a value equal to three percent (3%) of the GGP Backstop Rights Offering
Amount; and

 

(vi)          the amount of New Common Stock to be purchased pursuant to the GGP
Backstop Rights Offering will be subject to reduction to the extent that either
(A) the Company Board determines in its business judgment after consultation
with the Backstop Investors that it has sufficient liquidity and working capital
available to it in light of circumstances at the time and the costs and benefits
to the Company of consummation of the GGP Backstop Rights Offering or (B) the
Backstop Investors have agreed that they will provide to the Company, in lieu of
the GGP Backstop Rights Offering the Bridge Securities contemplated in clause
(b) below.

 

(b)           The Company shall give each Backstop Investor written notice of
its estimate of the amount the Backstop Investors will be required to fund
pursuant to Section 6.9(a) no later than six (6) Business Days prior to the
Closing Date.  If each Backstop Investor agrees, the Backstop Investors shall
have two (2) Business Days from the date of receipt of such notice to notify the
Company in writing that they intend to elect to purchase from the Company in
lieu of all or part of the proceeds to be provided by the GGP Backstop Rights
Offering its pro rata portion of senior subordinated unsecured notes and/or
preferred stock instruments (at the election of the Backstop Investors) on
market terms except as provided below (the “Bridge Securities”).  The Bridge
Securities would have a final maturity date, in the case of a note, and a
mandatory redemption date, in the case of preferred stock, on the 270th day
after the Effective Date, would not require any mandatory interim cash
distributions except as contemplated in (i) below, and would yield to the
Company on the Closing Date cash proceeds (net of OID) of at least the proceeds
from the GGP Backstop Rights Offering that such Bridge Securities are intended
to replace.  The Bridge Securities would be subordinated in right of payment to
any New Debt, would have market coupon and fees, would allow for any interest
due prior to maturity to be “paid in kind” (rather than paid in cash) at the
election of the Company, would be prepayable, without any prepayment penalty or
prepayment premium, on a pro rata basis at any time, and would otherwise be on
market terms (determined such that fair value of the Bridge Securities as of the
Effective Date is equal to par minus OID).

 

If the GGP Backstop Rights Offering is completed or the Bridge Securities are
issued:

 

(i)            unless the Backstop Investors otherwise agree, the Bridge
Securities shall be subject to mandatory prepayment on a pro rata basis out of
the

 

7

--------------------------------------------------------------------------------


 

proceeds of any equity or debt securities offered or sold by the Company at any
time the Bridge Securities are outstanding (other than the New Common Stock sold
to the Backstop Investors, any New Common Stock sold in the GGP Backstop Rights
Offering and the New Debt); and

 

(ii)           if the Bridge Securities are issued and not repaid on or before
the date that is thirty (30) days following the Effective Date, the Company
shall conduct a rights offering in an amount equal to the outstanding amount due
with respect to the Bridge Securities and with a pro rata backstop by each
applicable Backstop Investor on substantially the same procedure and terms
provided in clause (a) above, with such rights offering to have a subscription
period of not more than 30 days that ends no later than the 10th day prior to
the final maturity date or mandatory redemption of the Bridge Securities.

 

(c)           If the Company requests the Initial Investors, in writing, at any
time prior to fifteen (15) days before the commencement of solicitation of
acceptances of the Plan, each Initial Investor agrees that it shall, severally
but not jointly and severally, provide or cause a designee to provide its pro
rata share of a backstop for new bonds, loans or preferred stock (as determined
by the Initial Investor) in an aggregate amount equal to $1,500,000,000 less the
Reinstated Amounts, at a market rate and market commitment fees, and otherwise
on terms and conditions to be mutually agreed among the Initial Investors and
the Company.  The new bonds, loans or preferred stock would require no mandatory
interim cash principal payments prior to the third anniversary of issuance
(unless funded from committed junior indebtedness or junior preferred stock),
and would yield proceeds to the Company on the Closing Date net of OID of at
least $1,500,000,000 less the Reinstated Amounts.  Any Initial Investor may at
any time designate in writing one or more financial institutions with a
corporate investment grade credit rating (from S&P or Moody’s) to make a
substantially similar undertaking as that provided herein and, upon the receipt
of such an undertaking by the Company in form and substance reasonably
satisfactory to the Company, such Initial Investor shall be released from its
obligations under its applicable Investment Agreement.

 

(d)           For the purposes of Section 6.9(a) and Section 6.9(b), the “pro
rata share” or “pro rata basis” of each Backstop Investor shall be determined in
accordance with the maximum number of shares of New Common Stock each Backstop
Investor has committed to purchase at Closing pursuant to the Brookfield
Agreement or this Agreement, as applicable, as of the date hereof, in relation
to the aggregate maximum number of shares of New Common Stock all Backstop
Investors have committed to purchase at Closing pursuant to the Brookfield
Agreement or this Agreement, as applicable, as of the date hereof.  For the
purposes of Section 6.9(c), the “pro rata share” or “pro rata basis” of each
Initial Investor shall be determined in accordance with the maximum number of
shares of New Common Stock each Initial Investor has committed to purchase at
Closing pursuant to its Investment Agreement as of the date hereof, but
excluding any shares of New Common Stock the Backstop Investors have committed
to purchase pursuant to this Section 6.9.”

 

8

--------------------------------------------------------------------------------


 

14.         Amendment to Section 7.1(l).  The first sentence of
Section 7.1(l) of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“Registration Rights.  The Company shall have filed with the SEC and the SEC
shall have declared effective, as of Closing, to the extent permitted by
applicable SEC rules, a shelf registration statement on Form S-1 or Form S-11,
as applicable, covering the resale by each Purchaser and member of the Purchaser
Group of the Shares, any securities issued pursuant to clause (c) of Section 6.9
and the New Common Stock issuable upon exercise of the New Warrants, containing
a plan of distribution reasonably satisfactory to each Purchaser.”

 

15.         Amendment to Section 7.1(n).  Section 7.1(n) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Liquidity.  The Company shall have, on the Effective Date and after giving
effect to the use of proceeds from Capital Raising Activities permitted under
this Agreement and the issuance of the Shares, and the payment and/or reserve
for all allowed and disputed claims under the Plan, transaction fees and other
amounts required to be paid in cash or Shares under the Plan as contemplated by
the Plan Summary Term Sheet, an aggregate amount of not less than $350,000,000
of Proportionally Consolidated Unrestricted Cash (the “Liquidity Target”) plus,
the net proceeds of the Additional Financings and the aggregate principal amount
of the Anticipated Debt Paydowns (or such higher number as may be agreed to by
each Purchaser and the Company).”

 

16.         Amendment to Section 7.1(p).  Section 7.1(p) of the Agreement is
hereby amended to replace “22,100,000,000” therein with “22,250,000,000”.

 

17.         Amendment to Section 7.1(q).  Section 7.1(q) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Outstanding Common Stock.  The number of issued and outstanding shares of New
Common Stock on a Fully Diluted Basis (including the Shares) shall not exceed
the Share Cap Number.  The “Share Cap Number” means 1,104,683,256 plus up to
65,000,000 shares of New Common Stock issued in Liquidity Equity Issuances, plus
17,142,857 shares of New Common Stock issuable upon the exercise of the New
Warrants, plus the shares of New Common Stock issuable upon the exercise of
those certain warrants issued to the Brookfield Consortium Members pursuant to
the Brookfield Agreement and to the Fairholme Purchasers pursuant to the
Fairholme Agreement, plus the number of shares of Common Stock issued as a
result of the exercise of employee stock options to purchase Common Stock
outstanding on the date hereof, plus, in the event shares of New Common Stock
are issued pursuant to Section 6.9(b), the difference between (i) the number of
shares of New Common Stock issued to existing holders of

 

9

--------------------------------------------------------------------------------


 

Common Stock and the Backstop Investors, in each case, pursuant to
Section 6.9(b) minus (ii) 50,000,000 shares of New Common Stock; provided, that
if Indebtedness under the Rouse Bonds or the Exchangeable Notes is reinstated
under the Plan, or the Company shall have incurred New Debt, or between the date
of this Agreement and the Closing Date the Company shall have sold for cash real
property assets outside of the ordinary course of business (“Asset Sales”), the
Share Cap Number shall be reduced by the quotient (rounded up to the nearest
whole number) obtained by dividing (x) the sum of Reinstated Amounts and the net
cash proceeds to the Company from Asset Sales in excess of $150,000,000 and the
issuance of New Debt by (y) the Per Share Purchase Price.”

 

18.         Amendment to Section 7.1(r)(vi).  Section 7.1(r)(vi) of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(vi) none of the Company or any of its Subsidiaries shall have issued,
delivered, granted, sold or disposed of any Equity Securities (other than
(A) issuances of shares of Common Stock issued pursuant to, and in accordance
with, Section 7.1(u), but subject to Section 7.1(q), (B) pursuant to the Equity
Exchange, (C) the issuance of shares pursuant to the exercise of employee stock
options issued pursuant to the Company Option Plans, (D) as set forth
on Section 7.1(u) of the Company Disclosure Letter), or (E) the issuance of
shares to existing holders of Common Stock and the Backstop Investors, in each
case, pursuant to Section 6.9(b));”

 

19.         Amendment to Section 7.1(u).  Section 7.1(u) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“Issuance or Sale of Common Stock.  Neither the Company nor any of its
Subsidiaries shall have issued or sold any shares of Common Stock (or
securities, warrants or options that are convertible into or exchangeable or
exercisable for, or linked to the performance of, Common Stock) (other than
(A) pursuant to the Equity Exchange, (B) the issuance of shares pursuant to the
exercise of employee stock options issued pursuant to the Company Option Plans,
(C) as set forth on Section 7.1(u) of the Company Disclosure Letter or (D) the
issuance of shares to existing holders of Common Stock and the Backstop
Investors, in each case, pursuant to Section 6.9(b)), unless (1) the purchase
price (or, in the case of securities that are convertible into or exchangeable
or exercisable for, or linked to the performance of, Common Stock, the
conversion, exchange or exercise price) shall not be less than $10.00 per share
(net of all underwriting and other discounts, fees and any other compensation),
(2) following such issuance or sale, (x) no Person (other than (i) an Initial
Investor and their respective Affiliates pursuant to the Investment Agreements
and (ii) any institutional underwriter or initial purchaser acting in an
underwriter capacity in an underwritten offering) shall, after giving effect to
such issuance or sale, beneficially own more than 10% of the Common Stock of

 

10

--------------------------------------------------------------------------------


 

the Company on a Fully Diluted Basis, and (y) no four Persons (other than the
Purchasers, members of the Pershing Purchaser Group, the members of the
Fairholme Purchaser Group, the Brookfield Consortium Members or the Brookfield
Investor) shall, after giving effect to such issuance or sale, beneficially own
more than thirty percent (30%) of the Common Stock on a Fully Diluted Basis;
provided, that this clause (2) shall not be applicable to any conversion or
exchange of claims against the Debtors into New Common Stock pursuant to the
Plan; provided, further, that subclause (y) of this clause (2) shall not be
applicable with respect to any Person listed on Exhibit N and (3) each Purchaser
shall have been offered the right to purchase up to its GGP Pro Rata Share of
15% of such shares of Common Stock (or securities, warrants or options that are
convertible into or exchangeable or exercisable for Common Stock) on terms
otherwise consistent with Section 5.9 (except the provisions of such Section 5.9
with respect to issuances contemplated by this Section 7.1(u) shall apply from
the date of this Agreement) (provided that the right described in this clause
(3) shall not be applicable to the issuance of shares or warrants contemplated
by the other Investment Agreements, or any conversion or exchange of debt or
other claims into equity in connection with the Plan).”

 

20.         Amendment to Section 7.1(w).  Section 7.1(w) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“GGO Promissory Note.  The GGO Promissory Note, if any, shall have been issued
by GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership.”

 

21.         Amendment to Section 8.1(m).  Section 8.1(m) of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“GGO Promissory Note.  The GGO Promissory Note, if any, shall have been issued
by GGO (or one of its Subsidiaries, provided that the GGO Promissory Note is
guaranteed by GGO) in favor of the Operating Partnership.”

 

22.         Amendment to Section 11.1(b)(iii).  Section 11.1(b)(iii) of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“if, from and after the issuance of the Warrants, the Approval Order shall
without the prior written consent of each Purchaser, cease to be in full force
and effect resulting in the cancellation of any Warrants or a modification of
any Warrants, in each case, other than pursuant to their terms, that adversely
affects any Purchaser;”

 

23.         Amendment to Section 11.1(b)(v).  Section 11.1(b)(v) of the
Agreement is hereby amended by inserting “, in each case, “ before “(A)”.

 

11

--------------------------------------------------------------------------------


 

24.         Amendment to Section 11.1(b)(vii).  Section 11.1(b)(vii) of the
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(vii)  if the Company or any Subsidiary of the Company issues any shares of
Common Stock or New Common Stock (or securities convertible into or exchangeable
or exercisable for Common Stock or New Common Stock) at a purchase price (or in
the case of securities that are convertible into or exchangeable or exercisable
for, or linked to the performance of, Common Stock or New Common Stock, the
conversion, exchange, exercise or comparable price) of less than $10.00 per
share (net of all underwriting and other discounts, fees and any other
compensation and related expenses) of Common Stock or New Common Stock or
converts any claim against any of the Debtors into New Common Stock at a
conversion price less than $10.00 per share of Common Stock or New Common Stock
(in each case, other than pursuant to (A) the exercise, exchange or conversion
of Share Equivalents of the Company existing on the date of this Agreement in
accordance with the terms thereof as of the date of this Agreement, (B) the
Equity Exchange, (C) the issuance of shares upon the exercise of employee stock
options issued pursuant to the Company Option Plans, (D) the issuance of shares
as set forth on Section 7.1(u) of the Company Disclosure Letter, or (E) the
issuance of shares to existing holders of Common Stock and the Backstop
Investors, in each case, pursuant to Section 6.9(b);”

 

25.         Amendment to Section 12.1.  Section 12.1 of the Agreement is hereby
amended as follows:

 

a.               The definition of “Competing Transaction” is hereby amended and
restated in its entirety to read as follows:

 

““Competing Transaction” means, other than the transactions contemplated by this
Agreement or the Plan Summary Term Sheet, or by the other Investment Agreements,
any offer or proposal relating to (i) a merger, consolidation, business
combination, share exchange, tender offer, reorganization, recapitalization,
liquidation, dissolution or similar transaction involving the Company or
(ii) any direct or indirect purchase or other acquisition by a “person” or
“group” of “beneficial ownership” (as used for purposes of Section 13(d) of the
Exchange Act) of, or a series of transactions to purchase or acquire, assets
representing 30% or more of the consolidated assets or revenues of the Company
and its Subsidiaries taken as a whole or 30% or more of the Common Stock of the
Company (or securities convertible into or exchangeable or exercisable for 30%
or more of the Common Stock of the Company) or (iii) any recapitalization of the
Company or the provision of financing to the Company that shall cause any
condition in Section 7.1 not to be satisfied, in each case, other than the
recapitalization and financing transactions contemplated by this Agreement and
the Plan Summary Term Sheet (or the financing provided

 

12

--------------------------------------------------------------------------------


 

by the Initial Investors) or that will be effected together with the
transactions contemplated hereby.”

 

b.              The definition of “Essential Assets” is hereby deleted in its
entirety.

 

c.               The definition of “Excess Surplus Amount” is hereby amended and
restated in its entirety to read as follows:

 

““Excess Surplus Amount” means the sum of: (i) if, after giving effect to the
application of the Reserve Surplus Amount to reduce the principal amount of the
GGO Promissory Note pursuant to Section 5.16(d), any Reserve Surplus Amount
remains, (A) if and to the extent that such Reserve Surplus Amount is less than
or equal to the Net Debt Surplus Amount, 80% of such remaining Reserve Surplus
Amount, and otherwise (B) 100% of the remaining Reserve Surplus Amount; and
(ii) (A) if a GGO Promissory Note is required to be issued at Closing, 80% of
the aggregate Offering Premium, if any, less the amount of any reduction in the
principal amount of the GGO Promissory Note pursuant to Section 5.16(e) hereof,
or (B) if the GGO Promissory Note is not required to be issued at Closing, the
sum of (x) 80% of the aggregate Offering Premium and (y) 80% of the excess, if
any, of the Net Debt Surplus Amount over the Hughes Amount.”

 

d.              The definition of “Excluded Claims” is hereby amended and
restated in its entirety to read as follows:

 

““Excluded Claims” means:

 

(i)  prepetition and postpetition Claims secured by cashiers’, landlords’,
workers’, mechanics’, carriers’, workmen’s, repairmen’s and materialmen’s liens
and other similar liens,

 

(ii)  except with respect to Claims related to GGO or the assets or businesses
contributed thereto, prepetition and postpetition Claims for all ordinary course
trade payables for goods and services related to the operations of the Company
and its Subsidiaries (including, without limitation, ordinary course obligations
to tenants, anchors, vendors, customers, utility providers or forward contract
counterparties related to utility services, employee payroll, commissions,
bonuses and benefits (but excluding the Key Employee Incentive Plan approved by
the Bankruptcy Court pursuant to an order entered on October 15, 2009 at docket
no. 3126), insurance premiums, insurance deductibles, self insured amounts and
other obligations that are accounted for, consistent with past practice prior to
the Petition Date, as trade payables); provided, however, that Claims or
expenses related to the

 

13

--------------------------------------------------------------------------------


 

administration and conduct of the Bankruptcy Cases (such as professional fees
and disbursements of financial, legal and other advisers and consultants
retained in connection with the administration and conduct of the Company’s and
its Subsidiaries’ Bankruptcy Cases and other expenses, fees and commissions
related to the reorganization and recapitalization of the Company pursuant to
the Plan, including related to the Investment Agreements, the issuance of the
New Debt, Liquidity Equity Issuances and any other equity issuances contemplated
by this Agreement and the Plan) shall not be Excluded Claims,

 

(iii)  except with respect to Claims related to GGO or the assets or businesses
contributed thereto, Claims and liabilities arising from the litigation or
potential litigation matters set forth in that certain Interim Litigation Report
of the Company dated March 29, 2010 and the Company’s litigation audit response
to Deloitte & Touche dated February 25, 2010, both have been made available to
each Purchaser prior to close of business on March 29, 2010 and other Claims and
liabilities arising from ordinary course litigation or potential litigation that
was not included in such schedule solely because the amount of estimated or
asserted liabilities or Claims did not meet the threshold amount used for the
preparation of such schedule, in each case, to the extent that such Claims and
liabilities have not been paid and satisfied as of the Effective Date, are
continuing following the Effective Date, excluding the Hughes Heirs Obligations,

 

(iv)  except with respect to Claims related to GGO or the assets or businesses
contributed thereto, all tenant, anchor and vendor Claims required to be cured
pursuant to section 365 of the Bankruptcy Code, in connection with the
assumption of an executory contract or unexpired lease under the Plan,

 

(v)  any deficiency, guaranty or other similar Claims associated with the
Special Consideration Properties (as such term is defined in the plans of
reorganization for the applicable Confirmed Debtors),

 

(vi)  the MPC Tax Reserve,

 

(vii)  surety bond Claims relating to Claims of the type identified in clauses
(i) through (vi) of this definition,

 

(viii) GGO Setup Costs (other than professional fees and disbursements of
financial, legal and other advisers and consultants

 

14

--------------------------------------------------------------------------------


 

retained in connection with the administration and conduct of the Company’s and
its Subsidiaries’ Bankruptcy Cases), and

 

(ix)  any liabilities assumed by GGO and paid on the Effective Date by GGO or to
be paid after the Effective Date by GGO (for avoidance of doubt, this includes
any Claims that, absent assumption of the liability by GGO, would be a Permitted
Claim).”

 

e.               The definition of “GGO Promissory Note” is hereby amended and
restated in its entirety to read as follows:

 

““GGO Promissory Note” means an unsecured promissory note payable by GGO (or one
of its Subsidiaries, provided that the GGO Promissory Note is guaranteed by GGO)
in favor of the Operating Partnership in the aggregate principal amount of the
GGO Note Amount, as adjusted pursuant to Section 5.16(d), Section 5.16(e) and
Section 5.16(g), (i) bearing interest at a rate equal to the lower of (x) 7.5%
per annum and (y) the weighted average effective rate of interest payable (after
giving effect to the payment of any underwriting and all other discounts, fees
and any other compensation) on each series of New Debt issued in connection with
the Plan and (ii) maturing on the fifth anniversary of the Closing Date (or if
such date is not a Business Day, the next immediately following Business Day),
and (iii) including prohibitions on dividends and distributions, no financial
covenants and such other customary terms and conditions as reasonably agreed to
by each Purchaser and the Company.”

 

f.                 The definition of “Permitted Claims” is hereby amended and
restated in its entirety to read as follows:

 

““Permitted Claims” means, as of the Effective Date, other than Excluded Claims,
(a) all Claims against the Debtors covered by the Plan (the “Plan Debtors”) that
are classified in those certain classes of Claims described in Sections II B
through E, G and P in the Plan Summary Term Sheet (the “PMA Claims”), (b) all
Claims or other amounts required to be paid pursuant to the Plan to indenture
trustees or similar servicing or administrative agents, with respect to
administrative fees incurred by or reimbursement obligations owed to such
indenture trustees or similar servicing or administrative agents in their
capacity as such under the Corporate Level Debt documents, (c) any claims of a
similar type as the PMA Claims that are or have been asserted against affiliates
of the Plan Debtors that are or were debtors in the Bankruptcy Cases and for
which a plan of reorganization has already been consummated (the “Confirmed
Debtors”), and (d) surety bond Claims relating to the

 

15

--------------------------------------------------------------------------------


 

types of Claims identified in clauses (a) through (c) of this definition.”

 

g.              The definition of “Permitted Claims Amount” is hereby amended
and restated in its entirety to read as follows:

 

““Permitted Claims Amount” means, as of the Effective Date, an amount equal to
the sum of, without duplication, (a) the aggregate amount of accrued and unpaid
Permitted Claims that have been allowed (by order of the Bankruptcy Court or
pursuant to the terms of the Plan) as of the Effective Date, plus (b) the
aggregate amount of the reserve to be established under the Plan with respect to
accrued and unpaid Permitted Claims that have not been allowed or disallowed (in
each case by order of the Bankruptcy Court or pursuant to the terms of the Plan)
as of the Effective Date, with such aggregate amount to be determined by the
Bankruptcy Court in the Confirmation Order or such other order as may be entered
by the Bankruptcy Court on or prior to the Effective Date (the “Reserve”), plus
(c) the aggregate amount of the GGO Setup Costs (other than professional fees
and disbursements of financial, legal and other advisers and consultants
retained in connection with the administration and conduct of the Company’s and
its Subsidiaries’ Bankruptcy Cases) as of the Effective Date; provided, however,
that there shall be no duplication with any amounts otherwise included in
Closing Date Net Debt.”

 

h.              The definition of “Proportionally Consolidated Debt” is hereby
amended and restated in its entirety to read as follows:

 

““Proportionally Consolidated Debt” means consolidated Debt of the Company less
(1) all Debt of Subsidiaries of the Company that are not wholly-owned and other
Persons in which the Company, directly or indirectly, holds a minority interest,
to the extent such Debt is included in consolidated Debt, plus (2) the Company’s
share of Debt for each non-wholly owned Subsidiary of the Company and each other
Persons in which the Company, directly or indirectly, holds a minority interest
based on the company’s pro-rata economic interest in each such Subsidiary or
Person or, to the extent to which the Company is directly or indirectly (through
one or more Subsidiaries or Persons) liable for a percent of such Debt that is
greater than such pro-rata economic interest in such Subsidiary or Person, such
larger amount; provided, however, for purposes of calculating Proportionally
Consolidated Debt, the Debt of the Brazilian Entities shall be deemed to be
$110,437,781.”

 

16

--------------------------------------------------------------------------------


 

i.                  The definition of “Reserve Surplus Amount” is hereby amended
and restated in its entirety to read as follows:

 

““Reserve Surplus Amount” means, as of any date of determination, (x) the
Reserve minus (y) the aggregate amount paid with respect to Permitted Claims
through such date of determination to the extent such Permitted Claims were
included in the calculation of the Reserve minus (z) any amount included in the
Reserve with respect to Permitted Claims that the Company Board, based on the
exercise of its business judgment and information available to the Company Board
as of the date of determination, considers necessary to maintain as a reserve
against Permitted Claims yet to be paid.”

 

26.         Amendment to Section 13.10.  Section 13.10 of the Agreement is
hereby amended by adding at the end thereof the following new sentence:

 

“If a transaction results in any adjustment to the exercise price for and number
of Shares underlying the Warrants pursuant to Article 5 of the Warrant
Agreement, the exercise price for and number of shares underlying each of the
New Warrants and GGO Warrants described in Section 5.2 of this Agreement shall
be adjusted for that transaction in the same manner.”

 

27.         No Further Amendment.  Except as expressly amended hereby, the
Agreement is in all respects ratified and confirmed and all the terms,
conditions, and provisions thereof shall remain in full force and effect. This
Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Agreement or any of the
documents referred to therein.

 

28.         Effect of Amendment.  This Amendment shall form a part of the
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. From and after the execution of this Amendment by the parties hereto,
any reference to the Agreement shall be deemed a reference to the Agreement as
amended hereby. This Amendment shall be deemed to be in full force and effect
from and after the execution of this Amendment by the parties hereto.

 

29.         Governing Law; Venue. THIS AMENDMENT WILL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF, AND VENUE IN, THE
UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND BOTH
PARTIES WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

30.         Counterparts. This Amendment may be executed in any number of
counterparts, all of which shall be considered one and the same agreement and
shall become effective

 

17

--------------------------------------------------------------------------------


 

when counterparts have been signed by each of the parties; and delivered to the
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

 

31.         Construction.

 

a.               Unless otherwise specifically defined herein, each term used
herein shall have the meaning assigned to such term in the Agreement.

 

b.              Each reference to “hereof,” “herein,” “hereunder,” “hereby” and
“this Agreement” shall, from and after the date hereof, refer to the Agreement
as amended by this Amendment.  Notwithstanding the foregoing, references to the
date of the Agreement, as amended hereby, shall in all instances continue to
refer to March 31, 2010, references to “the date hereof” and “the date of this
Agreement” shall continue to refer to March 31, 2010.

 

c.               The headings in this Amendment are for reference purposes only
and shall not in any way affect the meaning or interpretation of this Amendment.

 

32.         Bankruptcy Matters. For the avoidance of doubt, all obligations of
the Company and its Subsidiaries in this Amendment are subject to and
conditioned upon entry of the Approval Order or the Confirmation Order as
provided for in Section 13.12 of the Agreement.

 

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
and delivered by each of them or their respective officers thereunto duly
authorized, all as of the date first written above.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Thomas H. Nolan, Jr.

 

 

Name: Thomas H. Nolan, Jr.

 

 

Title: President & COO

 

 

 

 

 

 

 

PERSHING SQUARE CAPITAL MANAGEMENT, L.P.

 

On behalf of each of the Purchasers

 

 

 

 

By:

PS Management GP, LLC

 

Its:

General Partner

 

 

 

 

 

 

 

By:

/s/ William A. Ackman

 

 

Name: William A. Ackman

 

 

Title: Managing Member

 

[signature page to amendment no. 1]

 

--------------------------------------------------------------------------------